Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Response to Amendment
Applicant’s Amendment filed 04/27/2022 has been entered. Claims 1-14 remain pending.

Response to Arguments
Applicant’s arguments, see Pages 8-10, filed 04/27/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-14 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-14 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Eaves (US20150215001). Eaves teaches data communication between digital power transmitter and receivers. Eaves teaches the limitations “In a digital-electricity power system comprising at least one transmitter, each transmitter monitoring and controlling voltage on respective transmission lines and interacting with one or more receivers connected to an opposite end of the respective transmission lines, comprising: a) acquiring a series of transmission-line voltage measurements, measuring voltage in at least one of the transmission lines during a sample period when a transmitter-disconnect device is in a non-conducting state; b) performing numerical analysis on the transmission-line voltage measurements to determine a point in time at which AC components in the transmission line have diminished and at which the primary change in the transmission-line voltage measurement values is due to DC decay, c) using the receiver to acquire a series of receiver voltage measurements during the same sample period; d) performing numerical analysis on the receiver voltage measurements to determine the point in time at which the AC components have diminished and at which the primary change in the transmission-line voltage measurement values is due to DC decay.” Secondary prior art Seki (US20070279039) teaches the limitations “storing a first voltage measurement acquired at that point in time; storing a second voltage measurement acquired at that point in time; storing the difference.” Tertiary prior art Funahashi (US20150103954) teaches the limitations “performing a difference calculation, wherein the difference calculation determines a difference between the first voltage measurement and the second voltage measurement; and f) placing the transmitter-disconnect device in a non-conducting state if the difference is greater than a predetermined -2-maximum value.” The combination of Eaves, Seki, and Funahashi is silent with regards to the limitation “validating transmission-line voltage measurements, using the receiver to acquire a series of receiver voltage measurements, measuring voltage in the receiver, during the same sample period; placing the transmitter-disconnect device in a non-conducting state if the difference is greater than a predetermined -2-maximum value, wherein the transmission-line voltage measurements cannot be validated” and there is no evidence which suggests that one of ordinary skill in the art would modify Eaves, Seki, and Funahashi to validate the voltage measurements with the voltage measured in the receiver and when the measurements cannot be validated to place the disconnected device in a non-conducting state. This is an improvement to safety of protection devices in a power distribution system. By validating the voltage with the measurement of voltage in the receiver, this improves the accuracy of the voltage measurements and to ensure the integrity of the signal to prevent false positive or false negatives in fault determination. Independent Claim 9 state the same limitations as detailed above and thus are in a condition for allowance. Claims 1-14 are distinguishable over the prior art and therefore are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863